                                   UNITED STATES DISTRICT COURT                                                     ‘/L ED
                                                         for the
                                           Northern District of West Virginia                                      JUL
                                                                                                          S
                                                                                                                         o2O1g
    GARY ZIERKE. Petitioner,


                  Plaintiff(s)
                     V.
                                                                   Civil Action No.    5:18CV155
    JENNIFER SAAD, Respondent.



                  Defendant(s)
                                      JUDGMENT IN A CIVIL ACTION
      The court has ordered that:
       LI Judgment award          Judgment costs          Other




    This action was:
         tried by jury           tried by judge         decided by judge




      decided by Judge Frederick P. Stamp, Jr.
IT IS ORDERED that the Magistrate Judges Report and Recommendation is AFFiRMED and ADOPTED in its entirety: that the Petition
for Writ of Habeas Corpus is DENiED and DISMISSED WITHOUT PREJUDICE; that Petitioner has failed to timely Object, thus waiving
his right to seek appellate review; and that this Civil Action is DISMISSED WITHOUT PREJUDICE and STRICKEN from active docket
of this Court.




                                                                    CLERK OF COURT
Date:    July 30. 2019                                              Cheryl Dean Riley


                                                                              Signature of Clerk oi Deputy Clerk
